Title: To Alexander Hamilton from James Gunn, [13 December 1800]
From: Gunn, James
To: Hamilton, Alexander



[Washington, December 13, 1800]
D. Sir,

The Issue of the Election of President, and vice-President, so far as it depended upon the Individual States, is at length Settled. Jefferson, and Burr have the Major vote, and it may with Truth be Said, that, John Adams has Dam’d our Cause, for the double Chance was lost, in So. Carolina, owing to Genl. Pinckney Refusing to give up Mr. Adams. The Federalist appear to have no plan, common danger will make them unite, Adams is no longer the mar-plot, and your aid is necessary. With this idea of the Subject permit me to offer for your consideration, the polici of the Federal party extending the Influence of our Judiciary, if neglected, by the Federalist, the ground will be occupied by the enemy the very next session of Congress, and, Sir, we Shall See Monroe, and many other Scoundrals, placed on the Seat of Justice. Within two years the Senate will be Democratick—at the commencement of Jeffersons administration the Senators will Stand 17 Federal and 15 Anti-Fedl.
Men of sense, in every State, must go into the State Legislatures, and use their endeavours to prepar the publics mind for future events, with the aid of some Judicious management the Federal party will unite in every quarter, and, in future, men of Sense will be prefered, and the bloated pride of an Individual Treated with disdain.
Genl. Davie arrived, with the Treaty, last evening. I learn from him, that, Mr. Ellsworth has landed in the British empire, and intends returning to France for the benefit of his health.
It is the opinion of all well informed men, in europe, That a Treaty of partition, will be concluded by the great powers, and the lesser powers used as Small Change.
Yours Sincerely

James Gunn
Washington, Decr. 13th 1800
Genl. Hamilton

 